                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division
NICOLAS REYES,

      Plaintiff,

v.                                                Civil Action No. 3:18CV611

HAROLD CLARKE, et al.,

     Defendants.

                                 MEMORANDUM OPINION

      Nicolas Reyes,         a    Virginia   inmate proceeding with counsel

filed this 42 U.S.C. § 1983 action.              The matter is before the Court

on Defendants'      MOTIONS TO TRANSFER.           ECF Nos.    39,   44.      For the

reasons set forth below, the Western District of Virginia is the

more logical and convenient forum in which to adjudicate the claims

at bar.     Accordingly,         the MOTION TO TRANSFER,       ECF Nos.       39,   44,

will be granted.         The MOTION TO DISMISS FOR IMPROPER VENUE,                  ECF

No. 13, will be denied.


                   I.   SUMMARY OF PERTINENT ALLEGATIONS

      Reyes "is a 47-year-old native of El Salvador, who has been

in   the   custody      of   the     [Virginia    Department    of    Corrections,

("VDOC")] since 2001.            Reyes is a monolingual Spanish speaker, and

is unable    to    read or write        in any language."            Compl.    ,r   16 .1


      1 The Complaint does not state the basis for Reyes'
incarceration.    However, a newspaper article written after the
Complaint was filed, states that Reyes "was sentenced in Alexandria
Circuit Court to a total of 47 years for the first-degree murder
Following a 2006 altercation with his cellmate at Wallens Ridge

State Prison,    "VDOC sent Reyes to Red Onion        [State Prison]      and

placed him in the long-term solitary confinement unit, where he

remains to this day."       Id. 11 67-71, 72. 2   Red Onion is located in

the Western District of Virginia.

     A.   Alleged Acts And Omissions Of             The   Defendants      And
          Defendants' Places Of Residence

          1.     Clarke

     Clarke is the Commissioner of the VDOC and sets policy for

the VDOC, including the long-term segregation policy at Red Onion

State Prison.     Id.   1   165.   "Defendant Clarke also dictates the

extremely harsh conditions of confinement for prisoners in long-

term solitary confinement, including [] Reyes."        Id.   1   167.   Clarke

resides in the Eastern District of Virginia,          in Henrico County.

ECF No. 40, at   s.
          2.     Robinson

     Robinson is the Chief of Corrections Operations for the VDOC.

Compl. 1170.     Robinson "is responsible for approving VDOC's long-

term segregation policy and overseeing its implementation."                Id.



of his live-in girlfriend in 1991.  He fled to Miami and was not
arrested until 2000."    Mentally Ill Man Held in Solitary
Confinement    in  Va.   Prisoner   for    12   ½   years,    ACLU
Says, https://www.richmond.com/news/local/crime/mentally-ill-
man-held-in-solitary-confinement-in-va-prison/article a9e280a6-
677d-599a-a389-fc38795d0196.html (last visited Aug. 27, 2019).
     2The Court will refer to Red Onion State Prison as "ROSP" or
"Red Onion."


                                      2
Robinson resides in the Eastern District of Virginia, in Powhatan

County.           ECF No. 40, at 5.

                   3.     Kiser And Barksdale

      Kiser is the Warden of Red Onion. 3                          Compl. 1173.             Barksdale

was the Warden of Red Onion prior to Kiser.                                   Id.    1   178.        Kiser

and Barksdale failed "to ensure that limited English proficiency

prisoners such as                 []    Reyes have adequate translation services."

Id.   11          173,178.        Kiser and Barksdale were                    and are        \\directly

responsible for decisions removing prisoners from Level S {i.e.,

long-term           segregation}             classification         to    a     less      restrictive

security level."                Id.

      Kiser and Barksdale were and are \\responsible for training

correctional              staff        and     for    exercising         oversight         to     ensure

that [their]            correctional            officers     perform          their      duties      in    a

professional manner . .                        II
                                                     Id. 11 174, 179.           Despite receiving

\\numerous          reports        of    correctional         officers         refusing         to    take

prisoners in solitary confinement outside for recreation or to

showers and of correctional officers giving prisoners empty food

trays,"           Kiser    and         Barksdale      took    no    steps       to       correct      this

misconduct.               Id.          Kiser    resides      in    the   Western          District        of




      3
       There are two defendants named Kiser.   Jeffrey Kiser and
Justin Kiser. This opinion will refer to Jeffrey Kiser simply as
\\Kiser and Justin Kiser as \\Justin Kiser.,,
          1
              '




                                                       3
Virginia, in Russell County.              ECF No. 40, at 5.            Barksdale resides

in the Western District of Virginia, in Charlotte County.                          Id.

               4.      Mathena

      Mathena became Warden of Red Onion in 2011.                         Compl.   1   180.

As Warden,      Mathena had the same failing as Barksdale and Kiser

described above.             Id. 11180, 181.

           Defendant   Mathena    currently   works   at   VDOC
      headquarters as the head of Security Operations.       As
      Security Operations Manager, he serves as the Chairman
      of the External Review Team.     In this role, Defendant
      Mathena performs biannual reviews of each prisoner
      assigned to Red Onion at Security Level "S" (i.e., in
      solitary confinement) to determine if the prisoner
      should move out of solitary confinement.         [] Reyes
      remains in solitary confinement due to Defendant
      Mathena's failure to perform a meaningful review of the
      necessity of [] Reyes' [s] continued isolation.

Id.   1 182.        Mathena resides in the Eastern District of Virginia,

in Goochland County.             ECF No. 40, at 5.

               S.      Gallihar

      Gallihar is the Chief of Housing and Programs for Red Onion.

Compl.              183. 4       "Defendant       Gallihar       has     abdicated       his

responsibility as a member of the                  (DTT)   to advise the Regional

Operations          Chief    and Warden    that     []   Reyes    does    not meet       the

criteria for segregation."             Id.

           Defendant Gallihar also serves on the Building
      Management Committee and bears responsibility for the

      4
       Institutional Classification Authority ( "ICA"), the Dual
Treatment Team ( "DTT"), and by the External Review Team ( "ERT"}
review the propriety of maintaining an inmate in solitary
confinement. Compl 11 77, BO.

                                              4
    decisions of the Building Management Committee. In this
    role, Defendant Gallihar is responsible for assigning,
    or in the alternative, for recommending offenders to
    SM 0, 5 SM 1, and SM 2 privilege levels and for discussing
    and preparing recommendations for the ICA and DTT.
    Defendant Gallihar has failed to meaningfully assess and
    review [] Reyes' [s] status, and so has caused [] Reyes
    to remain in segregation at the lowest privilege level
    for years.

Id. 1184.        Gallihar resides in the Western District of Virginia,

in Wise County.       ECF No. 40, at 5.

            6.      Duncan and Collins

         Defendants     Duncan    and   Collins     performed
    Administrative Reviews of [] Reyes' [s] segregation ICA
    reviews. They abdicated their responsibility to perform
    meaningful reviews of [] Reyes' [s] continued placement
    in solitary confinement.    At each 90-day review, they
    merely rubberstamped the recommendation of lower-level
    staff. Due to their failure to perform even a modicum
    of investigation or oversight into [] Reyes' [s] solitary
    confinement status, [] Reyes spent years in solitary
    confinement . . . .
         Defendant Duncan is the former C-Building Unit
    Manager.   Defendant Collins is the current C-Building
    Manager. As Unit Manager, Defendants Duncan and Collins
    are responsible for ensuring that the correctional
    officers in their unit perform their duties in a
    professional manner that follows correctional policy and
    that respects the inherent dignity of the incarcerated
    persons in their care.     Despite numerous reports of
    correctional officers refusing to take prisoners on
    their units outside for recreation or to showers and
    giving prisoners empty food trays -- including reports
    specific to [] Reyes -- Defendants Duncan and Collins
    took no steps to correct this misconduct. By failing to
    take corrective action to ensure the correctional staff

     5 "In 2011, VDOC began transitioning to the Step-Down or
'Pathways' Program with the purported goal of providing a defined
pathway for prisoners to transition out of long-term, indefinite
solitary.   Under the Step-Down Program, there are two pathways
[out of solitary confinement] : Intensive Management (IM) and
Special Management (SM)." Id. 1 58 (citation omitted).


                                     5
     under their supervision provide prisoners appropriate
     care, Defendants Duncan and Collins all but ensured that
     mistreatment of the kind [) Reyes endured would occur.

Compl. 11 185-86 (emphasis omitted) .       Duncan resides in the Western

District of Virginia, in Wise County.         ECF No. 40, at 5.   Collins

resides in the Western District of Virginia, in Dickenson County.

Id. at 6.

            7.   Justin Kiser, Gilbert, Adams, and Lambert

          Defendants Justin Kiser,       Gilbert,   Adams,  and
     Lambert are or have been members of the ICA responsible
     for reviewing the continued segregation of [] Reyes
     during his time in solitary confinement.         They have
     abdicated their responsibility to perform meaningful
     reviews of [] Reyes' [s] continued placement in solitary
     confinement.   At each 90-day review,         they merely
     retained[] Reyes in segregation at the lowest privilege
     level due to     []   Reyes' [s]   purported failure to
     participate in programming.      Due to their insistence
     that [] Reyes complete the Step-Down Program journal
     series, [] Reyes spent years in solitary confinement in
     unconstitutional    conditions    and   suffered   lasting
     psychological damage.

Compl. 1187 (emphasis omitted).           Justin Kiser and Lambert reside

in the Western District of Virginia,          in Dickenson County.      ECF

No. 40, at 6.    Gilbert resides in the Western District of Virginia,

in Scott County.       Id.   Adams resides in Eolia, Kentucky.    Id.

            8.   Lee

          Defendant Lee is a member of Central Classification
     Services.   He is responsible for approving prisoner
     transfers out of long-term solitary confinement units
     for mental heal th reasons.     Due to Defendant Lee's
     refusal to approve the transfer of [] Reyes to a
     residential mental health unit because of [] Reyes' [s]
     inability to speak English, [] Reyes continues to suffer
     in unconstitutional conditions in solitary confinement.


                                      6
Compl.    1    188    (emphasis omitted) .      Lee resides in the western

District of Virginia, in Roanoke City.              ECF No. 40, at 6.

               9.    Huff, Trent, and McDuffie

          Defendants Huff, Trent [,] and McDuffie are []
     Reyes' [s] treating mental health professionals.    They
     have failed to address the obvious primary cause of []
     Reyes' [s] poor mental health: his unending solitary
     confinement. As qualified mental health professionals,
     Defendants Huff and Trent serve on the Building
     Management Committee and Dual Treatment Team, and are
     responsible for making recommendations and decisions
     regarding      []     Reyes' [s]    ongoing     solitary
     confinement.   Defendants Huff, Trent [,] and McDuffie
     also have failed to perform a comprehensive mental
     health evaluation of [] Reyes so as to render a
     meaningful diagnosis and develop a treatment plan.
     Defendants' repeated failure to use translation services
     when communicating with [] Reyes places him at immense
     risk. Defendants Huff, Trent[,] and McDuffie refuse to
     designate [] Reyes as seriously mentally ill and
     functionally impaired,    despite a long history of
     psychotic behavior evident in the medical record. As a
     result of Defendants' unconstitutional conduct, [] Reyes
     continues to suffer in unconstitutional conditions in
     solitary confinement,    and his mental health will
     decline.

Compl.    1   189    (emphasis omitted).       Trent resides in the Western

District of Virginia,           in Wise County.         ECF No. 40,   at 6.   Huff

resides       in    Cumberland,    Kentucky.      Id.      McDuffie    resides   in

Bountville, Tennessee.            Id.

               10.    Herrick

          Defendant Herrick is the Director of Health
     Services for VDOC. He is responsible for ensuring that
     all VDOC prisoners, including [] Reyes, have adequate
     access to health services.  On information and belief,
     Defendant Herrick has failed to institute a policy
     requiring   that   all   mental   health   staff   use


                                          7
       interpretation services when communicating with limited
       English proficiency prisoners such as            []    Reyes.
       Defendant Herrick is well aware that VDOC has limited
       English   proficiency    prisoners    and    that     without
       interpretation services, there exists a significant and
       unacceptable   risk    that   mental   illness      will   go
       undiagnosed   or   misdiagnosed    in   this    population.
       Defendant Herrick is also aware that long-term solitary
       confinement causes and exacerbates mental illness. Yet
       Defendant Herrick failed to ensure that mental health
       staff properly assess solitary confinement prisoners for
       decompensation and advocate for the removal of prisoners
       like   []   Reyes   who   have  decompensated       in   such
       conditions. As a result of Defendant Herrick's actions
       and omissions,    []    Reyes continues to suffer in
       unconstitutional conditions in solitary confinement, and
       his mental health will decline.

Compl.      1   190 (emphasis omitted).         Herrick resides in the Eastern

District of Virginia, in Chesterfield County.                    ECF No. 40, at 6.

       B.       Solitary Confinement and the Step-Down Program

       "In      2011,   VDOC   began   transitioning        to   the   Step-Down      or

'Pathways' Program with the purported goal of providing a defined

pathway for prisoners to transition out of long-term, indefinite

solitary.         Under the Step-Down Program,            there are two pathways

[out     of     solitary   confinement] :       Intensive   Management       (IM)    and

Special Management (SM)."          Compl.       1   58 (citation omitted).          "Each

pathway consists of privilege levels o, 1, and 2."                     Id.

       For inmates, such as Reyes, on the SM pathway, '' [t] he basic

Step-Down        Program   consists    of   seven      English-language      journals

called 'the Challenge Series,' that purport to change the behavior

and mindset of prisoners to improve their likelihood of success in

general population.            In-person instruction accompanies journals


                                            8
three through seven. 11             Id.    1   61.    Under the program, prisoners

"such       as    []    Reyes    are    entitled       to    progressively      earn       more

privileges as they move through the program."                       Id.   1   76.

          Although Reyes satisfied the behavioral prerequisites for

progressing in the Step-Down Program on the SM pathway, as

          a non-English speaker, unable to read and write, and
           [with] mental health limitations, [] Reyes was unable to
          participate in the journal series component of the Step-
          Down Program, thereby making it impossible for him to
          progress out of solitary confinement without assistance
          or    accommodations.     And because     of  Red   Onion
          correctional    officers'   hostility   towards   Spanish
          speakers and persons of Central American descent like []
          Reyes, such assistance and accommodation have been
          withheld.

Id.   1    64    (emphasis added).

          "As an SM prisoner,           [] Reyes is entitled to reviews of his

segregation            classification and           progress    through   the       Step-Down

Program every 90 days by a designated staffer or staffers known as

the       Institutional        Classification Authority            (ICA)."          Id.    1    77

(citing Attach. A).             "The Building Management Committee, comprised

of mental health and correctional staff with direct knowledge of

the       prisoners       in    their     custody,      is     responsible     for        making

recommendations to the ICA,                 including recommendations regarding

assignment of prisoners to privilege levels ( O, 1, or 2) . 11                                 Id.

1   78.

               The   ICA reviews    the progress of     individual
          prisoners through the IM and SM pathways as well as their
          on-going      segregation     classification. For these
          segregation interim ICA reviews, a reporting staff


                                                9
      member first makes a recommendation as to whether a
      prisoner should be retained in solitary confinement, and
      if so, at what privilege level ( 0, 1, or 2) . On
      information and belief, this recommendation reflects the
      decision of the Building Management Committee. The ICA
      then reviews the staff recommendation internally before
      adopting it. All interim segregation reviews are also
      reviewed by the Facility Unit Head (currently Defendant
      Warden Kiser) or his designee.

Id.   1   79.    Additionally, Reyes is

      entitled to have his status in segregation reviewed by
      the Dual Treatment Team (DTT) and by the External Review
      Team (ERT) .    The DTT is responsible for reviewing
      solitary    confinement   classifications    and    making
      recommendations as to whether prisoners are properly
      classified.     The DTT also reviews mental health
      assessments to determine appropriate housing. The ERT
      reviews prisoners bi-annually to determine if they are
      appropriately classified to       segregation,   if   they
      continue to meet criteria for the SM pathway, and if the
      DTT has made appropriate decisions to advance the
      prisoner through the Step-Down Program.

Id.   1   80.

      According to Reyes, although the VDOC established procedures

for   reviewing an         inmate's        segregation or solitary confinement

status,     those reviews are essentially a sham.                 Id.   1   81.   Reyes

alleges that,        " [a] 1 though multiple levels of review ostensibly

provide a        veneer of procedure,              they have   operated instead as

rubberstamps of one another and of [] Reyes' [s] indefinite solitary

confinement."        Id.

      The       ICA assigned Reyes          to     the   SM pathway at Level      O   in

December of 2012.          Id.   1   99.    According to Reyes:

          [e] very 90 days thereafter, ICA staff conducted pro
          forma reviews that relied primarily on [] Reyes' [s]


                                              10
      supposed refusal to participate in the newly created
      Step-Down Program - a program that [] Reyes could not
      meaningfully participate in due to the lack of language
      access and his mental health disabilities - to justify
      his otherwise inexplicable retention in long-term
      solitary confinement.

Id.   {emphasis added}.

      In February 2018, Reyes received a blue book.               Id. 1102.

      Reyes does not understand what is in the book because it
      is in English, and he cannot read it.     On information
      and belief, the blue book is part one of the Challenge
      Series that he must complete to          leave solitary
      confinement. February 2018 was the first time [] Reyes
      received these course materials.   At [] Reyes' [s] June
      2018 ICA hearing, the ICA retained [] Reyes in solitary
      confinement, but moved him from SM Oto SM 1 for the
      first time in six years, citing his participation in a
      Step-Down Program that he does not comprehend.

Id.   {emphasis added} .       "There is no penological purpose to            (]

Reyes' [s]       retention in solitary confinement.          During the twelve

and a half years that          []   Reyes has been in isolation,        he has

accrued just seven disciplinary reports                  none of them involving

incidents of violence.         He has not had a disciplinary report of

any kind in over three years."          Id.   ~   104.

      C.         Conditions Of Confinement Specific To Reyes

      The correctional officers treat Reyes with disdain because he

is Latino, does not speak English, and has mental vulnerabilities.

Id.   1   109.     Correctional Officers regularly call Reyes and other

Latino prisoners wetbacks and Mexicans.              Id. 1110.     Correctional

officers




                                       11
          ridicule his language, and they use his inability to
          speak and understand English as an excuse to not take []
          Reyes outside for recreation or to the shower.
          Correctional officers understand that [] Reyes is unable
          to advocate for himself and that there will be no
          repercussions for their actions.

Id. , 111.

          It is alleged that Correctional officers:

          have routinely deprived[] Reyes of meals, including for
          a full day at a time.       For the seven years that
          correctional staff relegated him to the most restrictive
          form of solitary confinement, [] Reyes was categorically
          ineligible to work and earn money, and he was unable to
          purchase food items through commissary.    When (] Reyes
          moved to SM 1 in June 2018, he became eligible for an
          in-unit job. SM 2 prisoners, however, have first
          priority for such assignments, and(] Reyes has not been
          assigned a job. His nutrition is dependent on the whims
          of the correctional officers who distribute food trays
          in his unit, and he often goes hungry.    He has lost a
          substantial and unhealthy amount of weight while in
          solitary confinement due to Defendants' failure to
          provide adequate food.

Id.   ,       113    (emphasis added}.    Reyes entered solitary confinement

weighing 186 lbs.           He has lost nearly SO lbs. since that time, and

today weighs just 138 lbs."               Id. , 112.

          "For the majority of his               time   in isolation,   VDOC policy

provided that solitary confinement prisoners received no more than

one hour of recreation five days a week.                  Recently, VDOC increased

the policy to provide two hours of recreation five days a week."

Id.       1    114    (citing   Attach.     C,     O.P.   861.3.V.E.17.a   (amended

1/16/2018)).           Correctional officers, however, often fail to adhere

to these guidelines:



                                            12
      In 2017,   [] Reyes was taken out of his cell for
      recreation an estimated three times for the entire year.
      Now, [] Reyes goes outside for recreation roughly once
      every three-to-four weeks.    For example, [] Reyes did
      not go outside for recreation once during the three-week
      period from on or about February 27 through on or about
      March 20, 2018 and again from on or about June 21 through
      on or about July 19, 2018.

Id.   1    115 (emphasis added).

      Under Defendants' policy, Reyes, as a segregation prisoner,

is entitled to three showers per week.                 Id. 1 120.    Nevertheless,

      Reyes is routinely denied the opportunity to leave his
      cell to shower, with the result that he showers no more
      than once or twice a week and of ten far less. Correctional
      officers refuse to take him out for showers until the
      odor emanating from his cell becomes overwhelming.       In·
      2017, [] Reyes showered only a handful of times over the
      course of the year. On information and belief, staff did
      not take him to shower during the month of August 2018.

Id. (emphasis added) .           Also, in July of 2018, correctional officers

confiscated Reyes'             medically prescribed dandruff         shampoo.     Id.

1121.

      D.           Reyes' Deteriorating Mental Health

          \\Upon    entering    VDOC   in   April   2001,   mental    health    staff

designated [] Reyes MH-0, the lowest of five mental health codes,

indicating that he had no recent history of mental health treatment

and no current behavior evidencing a                  need for services."         Id.

1   133. During the year that Reyes spent in solitary confinement in

2001 and 2002,          he "was twice placed on suicide precautions and

exhibited          unusual     and   bizarre     behavior   including    hollering,

screaming, and dancing around his cell.                A mental health note from


                                            13
June        2002     reflects         that    [)    Reyes' [s)         condition           necessitated

psychotropic medication."                    Id.    ,r   134 (emphasis added).

        In 2006, when Reyes was returned to Red Onion and again placed

on solitary confinement,                     his mental health again deteriorated.

Id.    ,r    136.      In November of 2007,                    "Defendant Huff,             a Qualified

Mental Health Professional (QMHP), evaluated [) Reyes because he

had not eaten in over eight days.                              Defendant Huff noted that                []

Reyes appeared 'disheveled' and there was a strong smell of body

odor        emanating       from       his   cell                 "    and   Reyes          "was   crying

'profusely.'"              Id.   ,r   137.   "Reyes also evidenced clear indicators

of psychosis,           'making bizarre references to President Bush,                                  the

police,        and making wide,              arching military type salutes.'"                          Id.

(emphasis           added) .          "Defendant         Huff     deemed       [)        Reyes   severely

depressed and indicated that                        [)        Reyes would be considered for

referral to a mental health facility.                                 [Nevertheless], Defendant

Huff did not follow up on this referral,                                 and        []    Reyes was not

referred to a mental health facility.                                  He spent one day on a

suicide watch before being returned to solitary confinement."                                          Id.

1   138 (emphasis added).

            "Over    the     next       decade,          [)    Reyes    continued           to     exhibit

indicators of a serious psychosis,                              but the mental health staff

charged with his care failed to take reasonable measures to address

his decline."              Id.   ,r   139 (emphasis added).              For example, in 2009,

a mental health professional observed that Reyes


                                                     14
    was "constantly looking from side to side and nodding,
    as if responding to internal stimuli" and noted that he
    appeared "gaunt," as though he had not eaten in some
    time. She ascertained that [] Reyes was delusional and
    likely in need of acute treatment, as he "could continue
    to deteriorate if further interventions are not made."
    Despite these grave and prescient concerns, [] Reyes
    received no meaningful mental health treatment.

Id. 1 140 (emphasis added).

     In May of 2016, Trent, a Qualified Mental Health Professional,

    administered a "mini mental status examination."      []
    Reyes scored extremely poorly on this examination.
    Defendant Trent arbitrarily discarded [] Reyes' [s]
    results and attributed his poor performance to language
    limitations, even though an interpreter was present.
    Defendant Trent acknowledged a need to advocate on []
    Reyes' [s] behalf with correctional staff regarding his
    inability to participate in programming and his need for
    support services. Either Defendant Trent failed to
    advocate on [] Reyes' [s] behalf or correctional staff
    refused to transfer [] Reyes from solitary confinement
    in response to Defendant Trent's advocacy.      [] Reyes
    received no additional mental health treatment except
    for periodic wellness checks, and mental health staff
    continued to identify him as MH-0.

Id. 1143.    In November of 2016, Huff concluded that Reyes was not

suffering from a   serious mental     illness   ( "SMI") .   Id.   1 144.

"Defendant Huff made this assessment without personally evaluating

[] Reyes."   Id.

          In the fall of 2017, VDOC began identifying SMI
    prisoners for possible diversion out of long-term
    segregation and into a Secure Diversionary Treatment
    Program (SDTP) at one of the institutions with special
    programming and individualized treatment services for
    SMI prisoners. Defendant Trent met with [] Reyes with
    the help of an interpreter to assess whether [] Reyes
    should be designated SMI.   He found [] Reyes unkempt,
    suffering from possible psychosis, and unaware of "the
    building, town, and year."  He diagnosed [] Reyes with


                                 15
           severe cognitive deficits and found him severely
           functionally impaired.     Defendant Trent re-classified
           [] Reyes as MH-2S, indicating that [] Reyes was suffering
           under a substantial impairment.

Id.   ,r   145 (emphasis added) .            Nevertheless, \\ [o] n January 19, 2018,

Defendant Lee denied[] Reyes a transfer to an SDTP, stating that

[] Reyes should be re-examined.                       Defendant Lee suggested that                       []

Reyes       appeared more    mentally           ill             than he           was    because of    his

inability to speak English."                   Id.        ,r    146.       Lee requested that Huff

re-evaluate Reyes.          Id.    ,r   147.

           During his evaluation on January 22,                              2018, Reyes could not

recall basic information, such as the name of the institution where

he was incarcerated.         Id.        Huff determined that Reyes' \\depression

could be a result of his inability to communicate with others.

Defendant Huff was unable to rule out delusional thinking."                                            Id.

,f 148

           When Trent evaluated Reyes on January 23,                                    2018,   \\Reyes was

exhibiting severely disordered, grandiose and delusional thinking.

He told Defendant Trent that he                           'studied to be president of el

Salvador, Guatemala, and Mexico.'                               []    Reyes was not oriented to

person, time or situation."                  Id.     ,r        149.

           On January 25, 2018, Reyes met with McDuffie, the Red Onion

psychiatrist, for the first time.                              Id.    ,r   150.    McDuffie diagnosed

"Reyes with major depression, severe recurrent, and indicated that

his    mental     disorder    is        an    extreme                impairment         to   functioning.



                                                16
Defendant McDuffie prescribed Prozac,                   and would later prescribe

Ef fexor,     for    []   Reyes' (s]        depression and disordered thinking."

Id.   {emphasis added).              Thereafter, Huff

        reversed Defendant Trent's designation of [] Reyes as
        SMI.   Defendant Huff did not identify [] Reyes as
        cognitively impaired, despite the fact that Defendant
        Huff had himself personally observed [] Reyes' [s]
        inability to recall basic facts.     He acknowledged []
        Reyes' [s] newly diagnosed depressive disorder, but in
        light of the new Prozac prescription, determined that []
        Reyes no longer met the criteria for a functional
        impairment.

Id.   1    151.      Reyes contends that            \\Defendant Huff's decision to

rescind [] Reyes' [s] SMI designation was motivated in significant

part by Defendant Lee's resistance to transferring[] Reyes out of

solitary confinement and his calling [] Reyes' [s] SMI designation

into question."           Id.    1   152.

          \\As a result of the psychiatric medication he is taking,               []

Reyes is increasingly lethargic and now sleeps during the day."

Id.   1    153.     \\At other times,         [] Reyes rants and raves inside his

cell,      sings gospel songs,              and is the target of harassment and

malign neglect            from   correctional       officers.   He   reports   daily

conversations with dead family members and influential political

leaders,      and he sees these individuals appear inside his cell."

Id.   1   154.




                                               17
E.   Reyes' Claims

Reyes raises the following causes of action in his Complaint.

count I        Defendants violated Reyes'   rights under the
               Eighth Amendment.

               (A)   Defendants' actions and omissions have
               caused Reyes to remain in solitary confinement
               for years. Id. 11192-94.

               (B)   Defendants have failed adequately to
               supervise correctional officers who regularly
               deny Reyes access to outdoor recreation and
               showers. Id. 1195.

               (C)    Defendants Huff, Trent, and McDuffie
               exhibited deliberate indifference to Reyes by
                    (1) "failing to perform a comprehensive
               mental health evaluation at any point in []
               Reyes' [s] incarceration," id. 1196;
                    (2) "failing to designate [] Reyes as
               seriously mentally     ill   and  functionally
               impaired," id. ;
                     (3) "failing to take steps to remove him
               from solitary confinement and abate conditions
               that are obviously detrimental to his mental
               health," id.; and,
                    (4) "failing to routinely communicate
               with [] Reyes through a Spanish-language
               interpreter," id.

Count II       Defendants    Clarke,      Robinson,   Kiser,
               Barksdale,    Mathena,     Gallihar,  Duncan,
               Collins,   Justin   Kiser,   Gilbert,  Adams,
               Lambert, and Lee violated Reyes' right to
               procedural due process under the Fourteenth
               Amendment by:

               (A) failing "to provide meaningful proceedings
               to determine the continued propriety or
               necessity    of    []    Reyes' (s]   solitary
               confinement," id. 1 203; and,

               (B) interfering "with [] Reyes' [s] ability to
               progress through the Step-Down Program as
               provided in VDOC policy," id. 1 204.


                           18
    Count III      In their official capacity, Defendants Clarke
                   and Kiser violated Reyes' rights under the
                   Americans with Disabilities Act {"ADA") by
                   failing    to  accommodate   Reyes'    mental
                   disabilities and denying him the benefits of
                   services because of these disabilities.   Id.
                   1,r 207-215.
    Count IV       In their official capacity, Defendants Clarke
                   and Kiser violated Reyes' rights under the
                   Rehabilitation Act of 1973 by failing to
                   accommodate Reyes' mental disabilities and
                   denying him the benefits of services because
                   of these disabilities. Id. ,r,r 216-224.

    Count V        Defendants Clarke, Kiser Barksdale, Mathena,
                   Gallihar,    Duncan, Collins,  Justin Kiser,
                   Gilbert, Adams, and Lambert violated Reyes'
                   right to equal protection under the Fourteenth
                   Amendment. 6

                   {A) The above-named Defendants intentionally
                   discriminated against Reyes on account of his
                   national    origin   and    limited   English
                   proficiency "by failing to provide access to
                   translation services during mental health
                   assessments, segregation review hearings and
                   as part of the Step-Down Program, thereby
                   excluding [] Reyes from participation in and
                   denying him the benefits of VDOC services."
                   Id. ~ 227.   "Defendants refused to allow []
                   Reyes to leave solitary confinement unless he
                   learned to read and write in English, i.e. ,
                   his non-native language." Id. ,r 228.

                   {B)   "Defendants Clarke and Kiser are well
                   aware that correctional officers engage in
                   discriminatory   treatment   towards  Latino
                   prisoners and prisoners from Central America,
                   yet they are deliberately indifferent to the


    6
       Reyes brings this claim against Clarke in his official
capacity, against Kiser in his official and individual capacity,
and against the remaining named Defendants in their individual
capacities.

                               19
                               hostile environment that exists at Red Onion."
                               Id. 1 230.

        Count VI               In their official capacities,       Defendants
                               Clarke and Kiser violated Reyes' rights under
                               Title VI of the Civil Rights Act of 1964. Id.
                               11 233-41.

                  II.     STANDARD FOR TRANSFERRING AN ACTION

        The pertinent statute provides that, "[f] or the convenience

of parties and witnesses, in the interest of justice, a district

court may transfer any civil action to any other district or

division where it might have been brought or to any district or

division     to    which       all   parties       have    consented."           28    u.s.c.
§ 1404(a}.        The first inquiry is whether the claims "might have

been brought" in the transferee forum.                    See id.; Byerson v. Equifax

Info.    Servs.,        LLC,   467   F.    Supp.   2d 627,     631    (E.D.      Va.     2006}

(citation omitted}.              After that,        the    Court must       consider and

balance    various         factors    to     determine      whether     a   transfer        is

warranted.        Byerson, 467 F. Supp. 2d at 631.

        Defendants, as the party moving for a transfer of venue, bear

the burden of showing that the transfer is warranted.                            Beam Laser

Sys., Inc. v. Cox Commc'ns, Inc., 117 F. Supp. 2d 515, 518 (E.D.

Va. 2000) (citation omitted}.               "District courts within this circuit

consider     four         factors     when     deciding       whether       to        transfer

venue:     (1)    the weight accorded to plaintiff's choice of venue;

{2} witness convenience and access; (3) convenience of the parties;



                                              20
and     (4)   the   interest   of      justice."        Trs.     of   the     Plumbers     &


Pipefitters Nat. Pension Fund v. Plumbing Servs., Inc., 791 F.3d

436,    444   {4th Cir.    2015)       ( citations      omitted) .          "The decision

whether to transfer an action pursuant to§ 1404{a}                          'is committed

to the sound discretion of the district court.'"                       BHP Int'l Inv.

Inc. v. OnLine Exch.,          Inc.,    105 F. Supp.        2d 493,     498     (E.D. Va.

2000}    {quoting Verosol B.V. v. Hunter Douglas, Inc., 806 F. Supp.

582, 591 (E.D. Va. 1992)).

        A.    The Action Could Have              Been    Brought      :rn    The    Western
              District of Virginia

        This first portion of this analysis is not contested by the

parties.       Defendants are requesting a               transfer to the Western

District of Virginia,          Big Stone Gap Division.                With respect to

personal jurisdiction over Defendants,                   '' [u] nder Federal Rule of

Civil Procedure 4{k) {1) {A}, a federal court may exercise personal

jurisdiction over a defendant in the manner provided by state law."

Diamond Healthcare        of    Ohio,     Inc.     v.   Humility      of     Mary    Health

Partners,      229 F.3d 448,      450    (4th Cir.       2000)    {citing ESAB Grp.,

Inc. v. Centricut,        Inc.,     126 F.3d 617,        622     (4th Cir. 1997)}. In

Virginia,      "a Virginia court may exercise personal jurisdiction

'over a person        . . . as to a       cause of action arising from the

person's             (t] ransacting any business'                in Virginia."           Id.

{alteration and omissions              in original}        {quoting Va.        Code Ann.

§ 8.01-328.l(A)).         Here,     each of the defendants is sued in the



                                           21
context of his or her employment for allegedly improper actions

taken with         respect    to     an    inmate       incarcerated        in   the    Western

District of Virginia while the inmate was in the care, custody or

supervision of the Defendants.                    Thus, personal jurisdiction would

be appropriate in Western District of Virginia.

       Venue for an action may be laid in ''a judicial district in

which a substantial part of the events or omissions giving rise to

the claim occurred."          28   u. S. C.   §    1391 (b) (1) .     Here, unquestionably

"a substantial part of the events or omissions giving rise to the

claim[s] occurred" at Red Onion, which is located in the proposed

transferee district.           Thus, the action could have been brought in

the Western District of Virginia.

       B.    The Section 1404(a) Factors Weigh In Favor Of Transfer

       As   outlined        above,     the     factors        to    be    considered     for    a

§ 1404(a)      transfer       motion       are:        "(1)   the     weight     accorded      to

plaintiff's choice of venue;                  (2) witness convenience and access;

(3) convenience of the parties; and (4) the interest of justice."

Trs.   of the Plumbers         &     Pipe£ itters Nat.             Pension Fund,       791 F. 3d

at 444      (citations      omitted).          These factors             strongly support a

transfer to the Western District of Virginia.

              l.     Plaintiff's Choice Of Forum

       "As a general rule, a plaintiff's 'choice of venue is entitled

to     substantial       weight       in      determining           whether      transfer      is

appropriate."'        Id.    (quoting Bd. of Trs. v. Sullivant Ave. Props.,


                                                  22
LLC,    508 F.     Supp.   2d 473,   477   (E.D. Va.      2007)).          nBut,    if the

plaintiff's choice of forum is neither the nucleus of operative

facts nor the plaintiff's home forum,                  the plaintiff's choice is

accorded     less    weight."        Seaman     v.    IAC/InterActiveCorp,           Inc.,

No. 3:18-CV-401, 2019 WL 1474392, at *4                  (E.D. Va. Apr. 3,           2019)

(citing Intranexus, Inc. v. Siemens Med. Sols. Health Servs. Corp.,

227 F. Supp. 2d 581, 583 (E.D. Va. 2002)).

        Reyes is a citizen of either Honduras or El Salvador.                           ECF

No. 27, at 3.       Reyes has been incarcerated in the Western District

of     Virginia    since   2001.      Before     that,    Reyes      was    hiding    from

authorities in Florida.            Where ever Reyes' home forum may be, it

is clear that it is not the Eastern District of Virginia.                          See Koh

v. Microtek Int'l, Inc., 250 F. Supp. 2d 627, 634 (E.D. Va. 2003}

( nFor venue purposes a person is a resident only where he is a

citizen and domiciled, or where he makes his home; residence does

not arise out of a transitory abode or out of a temporary sojourn

in a place other than that of residence or domicile."                              (quoting

Finger v. Masterson, 152 F. Supp. 224, 225 (W.D.S.C. 1957}}).

        Reyes contends that his nconstitutional and statutory claims

arise in significant part from the acts and omissions of specific

Defendants        in Richmond who      have     implemented       and      ( continue    to

implement} the policies and procedures designed in Richmond that

are central to this          litigation."            ECF No.   48,    at    9   (citation

omitted} .    Reyes' constitutional and statutory claims, however, do


                                           23
not    rest    only,     or    even    heavily,    upon      facial   challenges     to

Defendants' policies that may have been formulated in the Eastern

District of Virginia.           Instead, the nucleus of operative facts for

Reyes' claims relies extensively upon the specific misconduct of

Defendants      and    other    individuals       in   the    Western   District     of

Virginia.

       For example,       Reyes'      Eighth Amendment mental heal th claims

rely   on     the   alleged     acts    of    deliberate      indifference     to   his

deteriorating mental health by Lee, Huff, Trent, and McDuffie, all

of which occurred in the Western District of Virginia.                      Relatedly,

Reyes' Eighth Amendment and Fourteenth Amendment claims about his

solitary confinement do not merely rest upon a facial reading of

the VDOC regulations that were approved in the VDOC offices in

Richmond.       Rather,       those claims insist that the conditions in

solitary confinement for Reyes at Red Onion are worse than those

specified in the regulations.                Further, Reyes' due process claims

and equal      protection claims          rely heavily upon           the   inadequate

reviews of the necessity of maintaining him in solitary confinement

that took place at Red Onion.                For example, Reyes contends that,

because he does not speak English,                 he was not even aware the

reviews were occurring.                Although supervisory officials in the

Eastern District of Virginia ultimately may bear some liability

for allegedly inadequate oversight, the nucleus of operative facts

for    those    claims    rests       squarely    in   the    Western   District     of


                                             24
Virginia.         Considering the pleadings to date,                  Reyes'      choice of

forum in the Eastern District of Virginia is entitled to little

weight.       See Yoder v. Ryan, 318 F. Supp. 2d 601, 605-06 (N.D. Ill.

2004}    (citation omitted}            (stating that prisoners' choice of forum

"is     given        no   special     weight"     where    the     prisoners      were    not

incarcerated in the forum and most of the material events did not

take place in the forum}.

                2.        Witness Convenience And Access

        The convenience of witnesses is of considerable importance

when considering a transfer,                 especially the convenience of non-

party witnesses, whose location should be afforded greater weight

in deciding a motion to transfer venue.                     See Fitzgibbon v. Radak,

No.    3:18-cv-247,         2019 WL 470905 at *4           (E.D. Va.       Feb.   6,   2019};

Koh,     250 F.       Supp.      2d at 636-37.          The party asserting witness

inconvenience             must     offer    sufficient      details        respecting     the

witnesses        and       their     potential        testimony,     "by    affidavit      or

otherwise,"          to    enable    the Court        to assess     the materiality of

evidence and the degree of inconvenience.                          Koh, 250 F. Supp. 2d

at 636 {emphasis added).               In other words, generally, "the influence

of     this   factor       cannot be assessed in the absence of reliable

information identifying the witnesses involved and specifically

describing their testimony."                    Bd.    of Trs.,     Sheet Metal Workers

Nat'l Fund v. Baylor Heating & Air Conditioning, Inc., 702 F. Supp.

1253,    1258        (E. D. Va.     1988}   ( footnote omitted} .          To satisfy the


                                                25
burden that a forum is inconvenient for witnesses, generally the

party seeking the transfer must provide particularized information

of a witness' potential testimony, how that testimony is material

and non-cumulative, or the degree to which it will be inconvenient

to access that testimony in the present district.                       See Koh, 250 F.

Supp. 2d at 636.

        Defendants       represent     that      they   have      complied    a     list   of

potential non-party witnesses to the action, and that list includes

110     current    and    former     VDOC       employees.        ECF   No.   40,     at   4.

Defendants        represent    that    "Defendants       and      potential       non-party

witnesses reside in the following judicial districts:"

          •   Eastern District of Virginia: 15
              11 non-party witnesses and 4 Defendants

          •   Western District of Virginia:  92
              82 non-party witnesses and 10 Defendants

          •   Eastern District of Kentucky:               7
              5 non-party witnesses and 2 Defendants

          •   Eastern District of Tennessee:                  3
              2 non-party witnesses and 1 Defendant

Id. at 6.     In support of their Motion to Transfer, Defendants have

submitted the affidavit of Defendant Kiser, the current Warden of

ROSP.     ECF No. 40-2.       Initially, Kiser notes that, "ROSP is located

approximately 368 miles away from the federal district courthouse

in Richmond, Virginia."              Id.    1   1.   Kiser states that,           "[o] f the

seventeen named defendants, ten (10) are currently employed by or

at ROSP."      Id.   1   4.   Additionally, "the fifty-four ROSP employees


                                                26
who have been identified as potential witnesses include the ROSP

institutional investigator, both institutional hearings officers,

the   assistant    warden,   the   operations       manager,      the   grievance

coordinator,      and   numerous    members     of       the     ROSP   medical,

administrative, and security staff."          Id.   1   6.     Kiser asserts, in

pertinent part, that:

           If this matter were to proceed to trial, the
      prolonged absence of the ten named defendants, alone,
      would be incredibly disruptive to the operation of ROSP,
      which is a maximum-security level facility that houses
      approximately 778 inmates.
           When also considering the potential absence of even
      a portion of the 54 non-party witnesses, the disruption
      to the operations of ROSP would be magnified. If a
      significant number of ROSP employees-including such
      critical personnel as the warden, assistant warden,
      operations manager, the chief of housing and programs,
      both institutional hearings officers, the institutional
      investigator, and senior members of our security staff-
      were compelled to be absent from this facility, over a
      period of several days, in order to testify at a jury
      trial in Richmond, ROSP would need to take extraordinary
      steps to ensure the continuing safety and security of
      this facility.
           Specifically,   the absence of that number of
      employees   would result    in the prison being so
      understaffed that it could not be safely operated. ROSP
      would be compelled to either transfer a portion of its
      current inmate population to other VDOC facilities,
      and/or bring in correctional officers and employees from
      other VDOC facilities to help staff the prison.

           Finally, if any ROSP inmates were identified as
      potential witnesses in this action, transporting those
      inmates to Richmond for purposes of trial would also
      present logistical issues, the severity of which would
      vary depending upon the number of inmates called to
      testify. Considering the distance between ROSP and the
      federal courthouse in Richmond, any testifying inmates
      would need to be transported to the Richmond area the
      day before trial, and temporarily placed at a facility


                                     27
       that could safely house level "S'' inmates. For the
       reasons   discussed   in   paragraph   11,  temporarily
       transferring level "S" inmates presents logistical
       difficulties, which would be amplified in the potential
       absence of enough security officers to escort these
       inmates to the Richmond area. The transporting officers
       would be in addition to any ROSP staff members who would
       be called to testify at trial, and in addition to the
       number of officers who would need to be left behind to
       safely staff the prison. Additional logistical concerns
       include the possible need to house inmate witnesses at
       multiple separate facilities, depending upon their
       security levels and any "enemy" declarations in their
       inmate records.
            For these reasons, if this case were to proceed to
       a jury trial, and if that trial were held in Richmond,
       the resulting staffing shortage at ROSP, caused by the
       absence of the parties and witnesses, would critically
       undermine the safety and security of that prison.
       Considering the many logistical difficulties posed by
       trying a case of this nature over 350 miles away from
       the prison, a Richmond trial would impose a significant
       burden on not just the named ROSP defendants, but would
       also greatly strain any remaining ROSP staff and would
       deplete overall prison resources.

Id.    11   7-9, 13-14   (internal paragraph numbers omitted).

        Kiser further notes that the above problems would not occur

if the matter was tried in the Western District of Virginia:

            These same logistical concerns would not be present
       if this case were tried in the federal courthouse in Big
       Stone Gap, or even in Abingdon.   Considering the close
       proximity of the prison to those courthouses, the prison
       would be to rotate shifts and allow for the temporary
       absence of employees who might need to appear in court
       to testify.   Also, ROSP is accustomed to transporting
       inmates back and forth to those courthouses to testify
       and no relocation or reassignment would be required in
       order to bring those witnesses to court for the purposes
       of testifying to the jury.

 Id.    115.



                                      28
     Reyes correctly notes that Defendants have not complied with

the requirement to provide particularized information regarding

the potential testimony of these witnesses and how that testimony

is material and non-cumulative.           See Koh, 250 F. Supp. 2d at 636.

\\But, the Court has relaxed that requirement in cases in which the

movant    provided    uncontroverted          evidence     that   witnesses      were

located   where   the   alleged      unlawful       activities      took   place-the

\center of activity' of the case."             Kabat v. Bayer Cropscience LP,

No. 3:07-CV-555, 2008 WL 2156744, at *3                {E.D. Va. May 22, 2008)

{citing   Telepharmacy    Sols.,       Inc.    v.    Pickpoint      Corp. ,   23 8   F.

Supp. 2d 741, 744 {E.D. Va. 2003)).              Thus, the failure to proffer

particularized testimony with respect to each prospective witness

need not doom a defendant's motion where it is plain that the vast

majority of the testimony about the action will be generated by

witnesses     located    in    the     district       to    which     transfer       is

sought.     Seaman,   2019 WL 1474392, at *6           {observing that witness

testimony can be offered \\by affidavit or otherwise 1'               {quoting Koh,

250 F. Supp. 2d at 636)).

     Reyes'    claims all concern his confinement in Red Onion for

the last decade or so.        It is plain that Reyes, who is located in

the Western District will need to testify to support these claims.

The burden of moving and housing Reyes for the duration of any

trial falls on Defendants.           Cf. Starnes v. McGuire, 512 F.2d 918,

931 {D.C. Cir. 1974}     {footnote omitted}          {\'The burdens and dangers


                                        29
involved in transporting a prisoner across long distances are, in

our opinion, a significant inconvenience to the Bureau of Prisons

and will normally justify transfer."}    Further, if Reyes chooses

to call inmate witnesses to support his claims, those witnesses

also would   likely be   located in the Western District.       Id.

Additionally, in order to counter or justify the circumstances of

Reyes'   confinement, Defendants will be required to call prison

employees from Red Onion to defend against Reyes claims.

~ , Keitt v. New York, No. 12 CIV. 2350, PAE, 2013 WL 3479526,

at *3 (S.D.N.Y. July 10, 2013}   (finding that witnesses in prison

abuse suit were likely to be located at or near the correctional

facilities where the abuse occurred}.   Given that Reyes' claims do

not involve isolated incidents, 7 but charge prolonged periods of

neglect and mistreatment, Defendants obviously will be required to

call a significant number of current and former prison employees,

in addition to the ten Defendants who are currently employed at

Red Onion, in order to defend themselves.

     On the other hand, there appears to be little to no reason

with respect to witness convenience to maintain this matter in the

Eastern District of Virginia.    The four Defendants who reside in



     7 For example, Reyes generally contends that he was regularly
denied showers, recreation, and meals. As Reyes fails to attach
specific dates to these allegations, defending against them would
require testimony from numerous correctional officers who
interacted directly with Reyes over the last stretch of years.

                                 30
the Eastern District of Virginia do not object to traveling to the

Western         District     to     accommodate       the        other     Defendants      and

witnesses.          ECF No. 40, at 14.

          Reyes identifies two mental health experts who he intends to

call as witnesses,           Dr.    Stuart Grassian and Dr.                Michael Alpert.

ECF No. 48, at 17.               Both Dr. Grassian and Dr. Alpert reside in

Massachusetts,          near Boston.         Id.    at     18.     Additionally,        Reyes

contends that he expects to call as a witness                              "a correctional

expert          with    highly     relevant        experience           reducing   solitary

confinement populations without sacrificing safety and security."

Id.       {citing      Agraharkar    Deel.    1     11.}         This    expert    lives    in

Washington state.            Id.     As all of Reyes' proposed experts will

have to fly in from other states, the Eastern District of Virginia

is    a    no    more    convenient    forum       than    the     Western    District      of

Virginia.

          Reyes also says that he intends to call his sister, who lives

in Alexandria,          to testify as to his demeanor, mental health and

family relations prior to his prolonged stay in isolation.                                 ECF

No. 48-1, at 2.            Reyes contends it would be significantly easier

for his sister to appear in Richmond, which is 104 miles from her

home, as opposed to Abingdon, which is 366 miles away or Big Stone

Gap, which is 426 miles from her home.                      Id.    Admittedly, Richmond

is the more convenient forum for Reyes' sister.                             But, the other

evidence before the Court strongly establishes that the Western


                                              31
District of Virginia will be the most convenient forum for the

vast   majority of            witnesses.         Accordingly,            this      factor    weighs

heavily in favor of transfer.

             3.         Convenience Of The Parties

       "The Defendants, as movants, must show {l} that the original

forum is inconvenient for them and {2} that                              [Reyes]       will not be

substantially inconvenienced by the transfer."                                 Seaman,      2019 WL

1474392, at *6 {citing Fitzgibbon, 2019 WL 470905 at *3; Koh, 250

F. Supp. 2d at 636).                 Kiser's affidavit amply demonstrates that

Defendants as a whole would be substantially inconvenienced by

conducting a trial in the Eastern District of Virginia.                                       While

Defendants        may    be    exaggerating           somewhat         the     total    number    of

potential     witnesses,             it     is   apparent         that       it    will     require

significant shifting of VDOC resources at Red Onion to conduct a

trial on this matter in the Eastern District of Virginia.                                     Other

than   the   longer           trip    for    Reyes'         sister,      Reyes      will    not   be

inconvenienced at all by conducting the                                trial      in the Western

District of Virginia.                This factor strongly favors transfer to the

western District of Virginia.                         Id.    at   *7     {"When a       'plaintiff

chooses a forum away from home,' then 'plaintiff's venue choice is

given less weight and if the venue substantially inconveniences

defendants, transfer may be ordered.'" {quoting Bd. of Trs., Sheet

Metal Workers Nat. Fund, 702 F. Supp. at 1259}}.




                                                 32
             4.      The Interest Of Justice

       \\The last factor for the Court to consider is \ the interest

of justice,' which encompasses public interest factors aimed at

\systemic integrity and fairness.'"               Seaman, 2019 WL 1474392, at

*7    (quoting Stewart Org.,       Inc. v. Ricoh Corp.,        487 U.S.      22,   30

(1988)).      Judicial     economy and      the    avoidance   of   inconsistent

judgments are prominent among the principal elements of systemic

integrity.        See Fitzgibbon, 2019 WL 470905 at *4; U.S. Ship Mgmt.,

Inc. v. Maersk Line, Ltd., 357 F. Supp. 2d 924, 937-38                     (E.D. Va.

2005).     Other factors include "the pendency of a related action,

the    court's       familiarity    with    the      applicable     law,     docket

conditions, access to premises that might have to be viewed, the

possibility of unfair trial,         the ability to join other parties,

and the possibility of harassment."               Koh, 250 F. Supp. 2d at 639.

       Both the avoidance of inconsistent judgments and judicial

economy favor transferring the action to the Western District of

Virginia.     In the decades that the undersigned has been sitting in

Richmond,    this Court has not ever issued a final judgment as to

whether the conditions at Red Onion and the Step-Down Program pass

constitutional muster.         However, the United States District Court

for the Western District of Virginia regularly addresses those

issues. See Mem. Supp. Mot. Dismiss 22 n.8 (citing cases).                     Thus,

the    possibility       for   inconsistent        judgments   respecting          the

constitutionality of the conditions at Red Onion and the Step-Down


                                       33
Program will be greatly reduced if this matter is transferred to

the Western District of Virginia.

        In    his    Complaint,       Reyes    demands,        inter     alia,    "permanent

injunctive relief requiring Defendants to cease the use of solitary

confinement for Plaintiff and to transfer him to an inpatient

mental health hospital for proper diagnosis and care, and to then

house him in a non-solitary unit with appropriate access to mental

health care programming and supports . 11                       (Compl.    59.}     Judicial

economy often dictates transferring an action to the forum that is

the best position to enforce and monitor any injunctive relief.

See Boyd v.          Snyder,   44     F.   Supp.      2d 966,    971     (N.D.    Ill.   1999}

(observing          that,   "because       plaintiffs      seek     to     enjoin    further

implementation of the allegedly offensive policies, the locus of

policy implementation is more relevant than the locus of policy

creation"}; Law Bulletin Publ' g,                   Co. v. LRP Publications,             Inc.,

992    F.    Supp.    1014,    1021    (N.D.    Ill.     1998}    (citations omitted}.

Because Reyes is confined in the Western District of Virginia and

the conditions of incarceration which he challenges are located in

the Western District of Virginia, that forum is the better forum

to enforce and monitor any injunctive relief.                       "This consideration

strongly favors transfer."                 Coll. Craft Cos., Ltd. v. Perry, 889

F.    supp.    1052,    1056-57       (N.D.    Ill.    1995}     (citing Cent.       States,

Southeast & Southwest Areas Pension Fund v. Brown,                           587 F.      Supp.

1067,       1071    (N.D. Ill. 1984}; Habitat Wallpaper                &   Blinds, Inc. v.


                                               34
K.T. Scott Ltd. P'ship, 807 F. Supp. 470, 475 (N.D. Ill. 1992)).

Accordingly, the interest of justice strongly favor transferring

this matter to the Western District of Virginia.

     Because the majority of factors strongly favors transferring

the matter to the Western District of Virginia, Defendants' Motions

to Transfer (ECF Nos. 39, 44} will be granted.


                         III. CONCLUSION

     Defendants' Motions to Transfer, ECF Nos. 39, 44, will be

granted.    The Clerk will be directed to make all appropriate

arrangement to transfer this matter to the Western District of

Virginia.

     Defendants' also filed a Motion to Dismiss under Rule   12   (b}   (3)

for Improper Venue.   Because the interest of justice warrant the

transfer the action, the Motion to Dismiss under Rule 12(b) {3} for

Improper Venue, ECF No. 13, will be denied.

     The Clerk is directed to send a copy of this Memorandum

Opinion to counsel of record.

     It is so ORDERED.

                                                 /s/
                                Robert E. Payne
                                Senior United States District Judge

Richmond, Virginia
Date: September~, 2019




                                 35
